Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered December 19, 2008, upon a verdict convicting defendant of the crimes of burglary in the first degree (two counts), burglary in the second degree, robbery in the first degree, robbery in the second degree, robbery in the third degree and assault in the second degree.
Defendant was charged in a seven-count indictment with various crimes after he and another individual forced their way into the victim’s home and proceeded to restrain, assault and rob him. Following a jury trial, defendant was convicted of two counts of burglary in the first degree, burglary in the second degree, robbery in the first degree, robbery in the second degree, robbery in the third degree and assault in the second degree. County Court sentenced defendant to an aggregate prison term of 12 years and postrelease supervision of five years, and he now appeals.
*1581We affirm. Defendant, who was 16 years old when he committed the crimes in question, argues that County Court erred in failing to consider him for youthful offender treatment. His age was mentioned only in passing at sentencing, however, and he waived his right to be considered for youthful offender treatment by failing to request it (see People v McGowen, 42 NY2d 905, 906 [1977]; People v Rogers, 5 AD3d 871, 872 [2004], lv denied 3 NY3d 647 [2004]; cf. People v Robinson, 110 AD2d 939, 939 [1985]). Were we to address the issue, we would perceive no reason to accord youthful offender status to defendant given the gravity of the offenses and his substantial role in committing them (see People v Hopper, 39 AD3d 1030, 1031-1032 [2007]; People v Howard, 1 AD3d 718, 719 [2003]).
Rose, J.P., Lahtinen, Malone Jr., Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.